  Filed 03/05/21                                               Case 11-91064                                             Doc 57
                RONALD H. SARGIS
                ERIC J. NIMS TRUSTEE
                P.O. BOX 873
                LINDEN, CA 95236
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services     209-887-3585
                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF CALIFORNIA
                                           MODESTO DIVISION

               In Re:                                              §
                                                                   §
               WASHBURN, THOMAS GERSON                             §      Case No. 11-91064 RHS
                                                                   §
                                   Debtor                          §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ERIC J. NIMS
               TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
               professionals have filed final fee applications, which are summarized in the attached Summary of
               Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                                     United States Bankruptcy Court
                                                     1201 I Street
                                                     Suite 4
                                                     Modesto, CA 95354

                       Any person wishing to object to any fee application that has not already been approved or
               to the Final Report, must file a written objection within 21 days from the mailing of this notice,
               together with a request for a hearing and serve a copy of both upon the trustee, any party whose
               application is being challenged and the United States Trustee. If no objections are filed, the
               Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009
               without further order of the Court.

               Date Mailed: 01/25/2021                                  By: ERIC NIMS


               ERIC J. NIMS TRUSTEE
               P. O. BOX 873
               LINDEN, CA 95236




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
Filed 03/05/21                                                            Case 11-91064                                                                         Doc 57




                                                     UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF CALIFORNIA
                                                             MODESTO DIVISION


             In Re:                                                                §
                                                                                   §
             WASHBURN, THOMAS GERSON                                               §         Case No. 11-91064 RHS
                                                                                   §
                                    Debtor                                         §

                                                    SUMMARY OF TRUSTEE'S FINAL REPORT
                                                    AND APPLICATIONS FOR COMPENSATION


                          The Final Report shows receipts of                                                                 $                     80,130.15
                          and approved disbursements of                                                                      $                     35,166.20
                                                                   1
                          leaving a balance on hand of                                                                       $                     44,963.95


                        Claims of secured creditors will be paid as follows:


                                                                                        NONE


                        Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                            Interim Payment             Proposed
                                   Reason/Applicant                             Total Requested             to Date                     Payment
              Trustee Fees: ERIC J. NIMS TRUSTEE                               $             5,688.02 $                          0.00 $              5,688.02
                          Total to be paid for chapter 7 administrative expenses                                             $                       5,688.02
                          Remaining Balance                                                                                  $                     39,275.93


                        Applications for prior chapter fees and administrative expenses have been filed as follows:




       ____________________
                  1
                     The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
       will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
       maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

       UST Form 101-7-NFR (10/1/2010) (Page: 2)
Filed 03/05/21                                             Case 11-91064                                                Doc 57




                                                                                Interim Payment to
                               Reason/Applicant              Total Requested    Date               Proposed Payment
             Prior Chapter Attorney for Trustee Fees
             (Trustee Firm): MEEGAN HANSCHU &
             KASSENBROCK                                    $         4,320.00 $         4,320.00 $              0.00
             Prior Chapter Attorney for Trustee Expenses
             (Trustee Firm): MEEGAN HANSCHU &
             KASSENBROCK                                 $               96.20 $            96.20 $              0.00
                       Total to be paid for prior chapter administrative expenses           $                    0.00
                       Remaining Balance                                                    $              39,275.93


                     In addition to the expenses of administration listed above as may be allowed by the Court,
            priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                        Allowed priority claims are:


                                                                   NONE


                    The actual distribution to wage claimants included above, if any, will be the proposed payment
            less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

                    Timely claims of general (unsecured) creditors totaling $ 25,262.60 have been allowed and will
            be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
            timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
            applicable).

                        Timely allowed general (unsecured) claims are as follows:

                                                        Allowed Amount         Interim Payment to
            Claim No.          Claimant                 of Claim               Date               Proposed Payment
                               CANVAS CREDIT
            000001             UNION                   $            859.84 $               0.00 $             859.84
                               CANVAS CREDIT
            000002             UNION                   $          9,620.87 $               0.00 $           9,620.87
                               CANVAS CREDIT
            000003             UNION                   $         10,177.60 $               0.00 $          10,177.60
            000004             PYOD, LLC               $          4,604.29 $               0.00 $           4,604.29




       UST Form 101-7-NFR (10/1/2010) (Page: 3)
Filed 03/05/21                                           Case 11-91064                                                      Doc 57




                       Total to be paid to timely general unsecured creditors                 $              25,262.60
                       Remaining Balance                                                      $              14,013.33


                    Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
            be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
            have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
            applicable).

                        Tardily filed general (unsecured) claims are as follows:


                                                                   NONE


                   Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
            subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
            allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
            subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

                   Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
            subordinated by the Court are as follows:


                                                                   NONE


                     To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
            legal rate of 0.3 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 1,430.40 . The
            amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
            interest.


                                                     Prepared By: /s/ERIC NIMS


            ERIC J. NIMS TRUSTEE
            P. O. BOX 873
            LINDEN, CA 95236


            STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
            Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




       UST Form 101-7-NFR (10/1/2010) (Page: 4)
